MEMORANDUM **
Balwinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of deportation, and request for relief under the Convention Against Torture (“CAT”). We review for substantial evidence an adverse credibility finding and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding because Singh first testified that he was arrested twice in his village, and then inconsistently testified that he left his village after his first arrest and did not return. See Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir.2004). Singh also lacked basic knowledge regarding the political party to which he allegedly be*177longed. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004). Finally, Singh’s testimony was inconsistent with his testimony at his asylum interview regarding the tenets of his Sikh religion. See Li, 378 F.3d at 962-63.
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of deportation. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Singh’s claim under the CAT is based on the same testimony that the IJ found not credible, and he points to no other evidence that he could claim the IJ should have considered in making its CAT determination, his CAT claim also fails. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.